EXHIBIT THIRD AMENDMENT TO SERIES J WARRANT TO PURCHASE SHARES OF PREFERRED STOCK OF BPO MANAGEMENT SERVICES, INC. This Third Amendment to Series J Warrant to Purchase Shares of Preferred Stock of BPO Management Services, Inc. (this “Amendment”) is effective as of April 18, 2008, by BPO Management Services, Inc., a Delaware corporation (“Issuer”), in favor of (“Holder”).Issuer and Holder are, together, the “Parties.” RECITALS WHEREAS, Issuer, Holder and certain other investors entered into that certain Series D
